Citation Nr: 0841403	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo/dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1985 to 
January 1990 with 21 years, 8 months, and 25 days of prior 
active service with additional service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for 
vertigo/dizziness.  This matter was remanded in January 2008 
for further development.  

The veteran appeared at a May 2005 hearing before a Decision 
Review Officer (DRO) and in an August 2008 hearing at the RO 
before the undersigned Veterans Law Judge.  Transcripts are 
of record.    

Although the veteran's notice of disagreement initiated an 
appeal as to entitlement to an increased rating for bursitis, 
bilateral shoulders, which was denied by the January 2003 
rating decision, the veteran withdrew the claim at a DRO 
hearing in May 2005.  

The claim for service connection for vertigo/dizziness, to 
include as secondary to service-connected disabilities, is 
addressed in the REMAND below and is REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


REMAND

At his hearing in August 2008, the veteran asserted that his 
vertigo/dizziness is secondary to his service-connected 
disabilities, specifically bilateral hearing loss and 
tinnitus.  He submitted a September 2008 supportive nexus 
opinion to that effect from his private treating doctor.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that separate theories in support of a claim for a particular 
disability are to be adjudicated under one claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005). 

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The claim for service connection for vertigo/dizziness as 
secondary to the veteran's service-connected disabilities has 
not been fully developed for review by the Board at this 
time.  The Board also finds that additional development, that 
includes a supplemental opinion or examination that fully 
addresses the secondary service connection questions at hand, 
is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 
5100, 5103 (West 2002) and 38 C.F.R. § 3.159 (2008), the 
veteran should be notified of what information and 
evidence are still needed to substantiate his claim for 
service connection for vertigo/dizziness as secondary to 
service-connected disorders.

2.  Arrange for the claims file to be returned to the VA 
examiner, who conducted the December 2006 examination 
that included a nexus opinion regarding service 
connection for vertigo/dizziness on a direct basis, and 
now request another nexus opinion that addresses the 
theory of secondary service connection.  If that 
examiner is unavailable, another relevant specialist or 
examination may be utilized to obtain the necessary 
opinion.  The claims folder must be provided for use in 
the study of this case and his/her report should 
indicate whether the claims folder was in fact made 
available and reviewed.

An opinion, with a supporting rationale, should be 
provided to the following:

Whether it is at least as likely as not (50 percent 
or greater degree of probability) that any current 
vertigo/dizziness disorder is caused or aggravated 
by the veteran's service-connected disabilities, 
including bilateral hearing loss and/or tinnitus?

The examiners are advised that that the term "as likely 
as not" does not mean within the realm of possibility. 
Rather, it means that the weight of medical evidence 
both for and against a conclusion is so evenly divided 
that it is medically sound to find in favor of causation 
as to find against causation. More likely and as likely 
support the contended causal relationship or a finding 
of aggravation; less likely weighs against the claim.

The examiners are also informed that aggravation for 
legal purposes is defined as a chronic worsening of the 
underlying disability versus a temporary flare-up of 
symptoms. It represents a permanent increase in 
severity, beyond its natural progression.

If either examiner determines that aggravation occurred, 
to the extent that is possible, he or she should provide 
the approximate degree of severity of the aggravated 
disability (the baseline level of functional impairment) 
before the onset of aggravation (e.g., slight then, 
moderate now).

If either examiner is unable to answer any question 
presented without resort to speculation, he or she 
should so indicate.

3. Thereafter, the RO/AMC should adjudicate the 
veteran's claim for service connection for 
vertigo/dizziness, to include as secondary to service-
connected disabilities, on the basis of all relevant 
evidence and all governing legal authority. 

If any benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case, which should contain notice of all 
relevant actions taken on the claims for benefits and all 
applicable law and regulations.  An appropriate period of 
time should then be allowed for a response, before the record 
is returned to the Board for further review.

The veteran need take no action until he is notified. He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development. No 
inference as to the outcome of this matter should be drawn 
from the actions requested.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).









 Department of Veterans Affairs


